     Case 2:18-cv-05934-MWF-KS Document 81 Filed 03/27/20 Page 1 of 3 Page ID #:728

                                     Office of the Clerk
                    United States Court of Appeals for the Ninth Circuit
                                   Post Office Box 193939
                            San Francisco, California 94119-3939
                                        415-355-8000
Molly C. Dwyer
Clerk of Court                           March 27, 2020


       No.:         20-55336
       D.C. No.: 2:18-cv-05934-MWF-KS
       Short Title: Ox Labs Inc. v. Bitpay, Inc.


       Dear Appellant/Counsel

       A copy of your notice of appeal/petition has been received in the Clerk's office of
       the United States Court of Appeals for the Ninth Circuit. The U.S. Court of
       Appeals docket number shown above has been assigned to this case. You must
       indicate this Court of Appeals docket number whenever you communicate with
       this court regarding this case.

       Motions filed along with the notice of appeal in the district court are not
       automatically transferred to this court for filing. Any motions seeking relief from
       this court must be separately filed in this court's docket.

       Please furnish this docket number immediately to the court reporter if you place an
       order, or have placed an order, for portions of the trial transcripts. The court
       reporter will need this docket number when communicating with this court.

       The due dates for filing the parties' briefs and otherwise perfecting the appeal
       have been set by the enclosed "Time Schedule Order," pursuant to applicable
       FRAP rules. These dates can be extended only by court order. Failure of the
       appellant to comply with the time schedule order will result in automatic
       dismissal of the appeal. 9th Cir. R. 42-1.
Case 2:18-cv-05934-MWF-KS Document 81 Filed 03/27/20 Page 2 of 3 Page ID #:729




                    UNITED STATES COURT OF APPEALS
                                                                       FILED
                            FOR THE NINTH CIRCUIT
                                                                       MAR 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS




  OX LABS INC., a California                     No. 20-55336
  corporation,
                                                 D.C. No. 2:18-cv-05934-MWF-KS
                Plaintiff - Appellant,
                                                 U.S. District Court for Central
    v.                                           California, Los Angeles

  BITPAY, INC., a Delaware corporation,          TIME SCHEDULE ORDER

                Defendant - Appellee.



 The parties shall meet the following time schedule.

 If there were reported hearings, the parties shall designate and, if necessary, cross-
 designate the transcripts pursuant to 9th Cir. R. 10-3.1. If there were no reported
 hearings, the transcript deadlines do not apply.

 Fri., April 3, 2020            Appellant's Mediation Questionnaire due. If your
                                registration for Appellate CM/ECF is confirmed after
                                this date, the Mediation Questionnaire is due within
                                one day of receiving the email from PACER
                                confirming your registration.
 Fri., April 24, 2020           Transcript shall be ordered.
 Tue., May 26, 2020             Transcript shall be filed by court reporter.
 Mon., July 6, 2020             Appellant's opening brief and excerpts of record
                                shall be served and filed pursuant to FRAP 31 and
                                9th Cir. R. 31-2.1.
Case 2:18-cv-05934-MWF-KS Document 81 Filed 03/27/20 Page 3 of 3 Page ID #:730

 Wed., August 5, 2020        Appellee's answering brief and excerpts of record
                             shall be served and filed pursuant to FRAP 31 and
                             9th Cir. R. 31-2.1.

 The optional appellant's reply brief shall be filed and served within 21 days of
 service of the appellee's brief, pursuant to FRAP 31 and 9th Cir. R. 31-2.1.

 Failure of the appellant to comply with the Time Schedule Order will result in
 automatic dismissal of the appeal. See 9th Cir. R. 42-1.

                                             FOR THE COURT:

                                             MOLLY C. DWYER
                                             CLERK OF COURT

                                             By: John Brendan Sigel
                                             Deputy Clerk
                                             Ninth Circuit Rule 27-7
